Name: Regulation (EEC) No 1894/68 of the Commission of 27 November 1968 on the declaration of areas used for producing vegetative propagation material for vines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 570 Official Journal of the European Communities No L 288/10 Official Journal of the European Communities 28.11.68 REGULATION (EEC) No 1894/68 OF THE COMMISSION of 27 November 1968 on the declaration of areas used for producing vegetative propagation material for vines THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 241 of 4 April 1962 on the progressive establishment of a common organisation of the market in wine, and in particular Article 5 thereof; Having regard to Commission Regulation No 1432 of 23 November 1962 laying down initial provisions for the preparation of the viticultural land register, and in particular Article 7 thereof; Whereas Article 3 of Regulation No 143 provides that root stock nurseries and cutting nurseries form an integral part of the viticultural land register ; Whereas Article 3 of Commission Regulation No 26/ 64/EEC3 of 28 February 1964 laying down additional provisions for the preparation of the viticultural land register, for its management and for keeping it up to date, as amended by Commission Regulation No 39/684 of 11 January 1968, specifies that the nature of the produce must be declared for the purpose of the viticultural land register ; Whereas information about the production of veg ­ etative propagation material for vines shows which vine varieties are being selected for planting in the Community and whereas additional forecasts may be made therefrom as regards future ^offers on the wine market, in particular in relation to quality ; Whereas the updating of the viticultural land register, as provided for in Regulation No 24, implies the adoption of Community measures on stock nurseries and cutting nurseries, and in particular on declar ­ ations relating to the production of vegetative propa ­ gation material for vines ; Whereas, so that control over the production and marketing of vegetative propagation material for vines by Member States can be effectively organised, producers should make individual declarations as regards stock and cutting nurseries and fruit-bearing vineyards used to obtain vegetative propagation material for vines ; Whereas, when the areas used in a Member State for the production of vegetative propagation material for vines and the quantities of such materials pro ­ duced are not significant enough to affect the aims referred to in this Regulation, producers within that State should be exempt from making any declaration; Whereas, in the interests of simplicity, the declar ­ ations already available to Member States through their own legislation should be used for updating the viticultural land register and for controlling the production of vegetative propagation materials for vines ; Whereas the declarations should be made according to the various categories of stock set out in the Council Directive5 of 9 April 1968 on the marketing of material for the vegetative propagation of the vine ; Whereas, in order to control cutting nursery pro ­ duction, annual declarations are needed on the number of nursery cuttings and grafted cuttings planted ; Whereas the areas used exclusively for the planter's own needs provide only an insignificant proportion of vegetative propagation material for vines and whereas an estimated inventory of these is therefore sufficient ; » OJ No 30, 20.4.1962, p. 989/62. 2 OJ No 127,1 . 12.1962, p. 2789/62. 3 OJ No 48 , 19.3.1964, p. 753/64. OJ No L 93 , 17.4.1968 , p . 15 . 4 OJ No L 9, 12.1.1968, p. 17. Official Journal of the European Communities 571 Whereas an estimate of the percentage of successful nursery cuttings and grafted cuttings is useful for following the market in vegetative propagation material for vines ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Man ­ agement Committee for Wine; HAS ADOPTED THIS REGULATION : Article 1 tioned in the second indent of that subparagraph when making the biennial surveys laid down in Article 4 of Regulation No 26/64/EEC, as amended by Article 3 of Regulation (EEC) No 39/68, and shall inform the Commission of that estimate when forwarding the result of those surveys . 5 . Member States may exempt the natural or legal persons referred to in paragraph 1 from making declarations in pursuance of that paragraph or of paragraphs 2 and 3, provided that they receive each year the information laid down in those paragraphs in other written declarations made in pursuance of official provisions . 6 . The definitions appearing in Article 2 of the Council Directive of 9 April 1968 on the marketing of material for the vegetative propagation . of the vine shall be taken as the basis for the application of this Regulation . The categories of vegetative propagation material for vines shall be those defined in that Directive. The definition of a vineyard plot shall be that given in Article 3 of Regulation No 143 . For the purposes of this Regulation, 'grafted cuttings ' means pieces of vine shoots grafted but not yet rooted . 1 . Any natural or legal person who, for commercial purposes :  planted or caused to be planted, grubbed or caused to be grubbed, a root stock nursery between 1 June of the preceding year and 31 May of the current year ;  cultivates or causes to be cultivated, on 1 June of the current year, a cutting nursery ;  intends, during the current year, to use fruit ­ bearing vineyards from which to obtain vegetative propagation materials for vines ; shall notify the competent authorities thereof before 15 June of the current year by means of a written declaration . 2 . The cultivation of a nursery by any de facto or de jure association, in order to cover the personal needs of the wine-growers and nurserymen who belong to that association, shall be considered a commercial operation within the meaning of para ­ graph 1 . 3 . The production of vine-plants in soil blocks , pots or other containers shall also be considered as the cultivation of a nursery. Article 2 1 . The declarations provided for in Article 1 shall contain the following particulars :  name and address of the declarant ;  identification number of the declarant, as regis ­ tered with the competent authorities ;  name and address of the owner of the vineyard plot; 4 . In Member States on whose territory :  particulars needed for identification of the vineyard plot ;  total area of the vineyard plot or, as the case may be, the part thereof used as a root stock nursery or as a fruit-bearing vineyard used to obtain vegetative propagation material for vines . Member States may require additional particulars to be given . 2. The declaration shall also give the following particulars : ( a ) with regard to root stock nurseries :  as regards grubbing: the area of the grubbed vineyard plot or part thereof, according to root stock, category and year of planting;  as regards planting : the area of the planted vineyard plot or part thereof subdivided accord ­ ing to root stock and category, with particulars of the provenance of the young vine plants used ;  the total area covered by root stock nurseries is less than 50 hectares ; or  the total number of rooted young plants, grafted cuttings or nursery cuttings planted in nurseries is less than 25 000 ; or  the total area covered by open-air fruit-growing vineyards is less than 5 hectares ; any natural or legal person who cultivates or causes to be cultivated root stock nurseries, cutting nur ­ series or-fruit-bearing vineyards shall be exempt from the declaration referred to in paragraph 1 . The Member States referred to in the preceding subparagraph shall estimate the total number men ­ 572 Official Journal of the European Communities ( b ) with regard to cutting nurseries :  the number of nursery . cuttings planted, sub ­ divided according to vine variety and category ;  the number of grafted cuttings planted, sub ­ divided according to top graft and category , with particulars of the root stock ;  the number of young vine plants in soil blocks , pots or other containers, subdivided according to top graft and category with particulars of root stock intended by the declarant for planting or to be disposed of to third parties ; ( c) with regard to fruit-bearing vineyards intended for the production of vegetative propagation material for vines :  the area intended for such use, subdivided accord ­ ing to vine variety and category. 2 . When analysing the declarations provided for in the second subparagraph of Article 3 ( 1 ) of Regu ­ lation No 26/64/EEC, as amended by Regulation (EEC) No 39/68 , Member States shall estimate the areas covered by cutting nurseries set up by the grower for his own needs . Such estimates shall be made in respect of the national territory as a whole or in respect of the administrative units referred to in paragraph 1 and shall refer to the total area and, subdivided according to vine variety and category to :  the number of nursery cuttings planted ; and  the number of grafted cuttings planted . 3 . For the updating of the viticultural land register, vine varieties representing 5 °/o or less of the total number referred to in either the first or, as the case may be, the second indents of paragraphs 1 and 2 of this Article, may be grouped together within each category. Article 3 Article 5 1 . As regards root stock nurseries cultivated com ­ mercially,' Member States shall , on the basis of the declarations provided for in Articles 1 and 2, update their viticultural land registers regularly according to the administrative units referred to in Article 5 of Regulation No 26/64/EEC and shall give par ­ ticulars of the area occupied by each vine variety, subdivided according to :  category; and  age group. 1 . In the case of fruit-bearing vineyards for obtain ­ ing vegetative propagation material for vines for commercial purposes, Member States shall make yearly summaries for each of the administrative units referred to in Article 5 of Regulation No 26/64/EEC of the areas occupied by each vine variety, subdivided according to category. 2 . Pursuant to paragraph 1 , the vine varieties occupying two hectares or less, per administrative unit, of the areas referred to in that paragraph may be grouped together for each of the categories . 2 . When analysing the declarations provided for in the second subparagraph of Article 3 ( 1 ) of Regu ­ lation No 26/64/EEC, as amended by Regulation (EEC) No 39/68, Member States shall estimate the areas covered by root stock nurseries cultivated by the owner for his own use. Such estimates shall be made according to the administrative units referred to in paragraph 1 and shall refer to the area occupied by each vine variety. ' 9 Article 6 Article 4 Not later than 30 November of each year, the Member States shall notify the Commission in triplicate, in accordance with the provisions of Articles 3 and 4, of the results of updating their viticultural land registers as regards root stock nurseries and cutting nurseries, and shall forward the summaries laid down in Article 5, also in triplicate. Article 7 1 . As regards cutting nurseries cultivated for com ­ mercial purposes, Member States shall , on the basis of the declarations provided for in Articles 1 and 2, update their viticultural land registers regularly in respect of the whole of their national territory or in respect of the administrative units referred to in Article 5 of Regulation No 26/64/EEC, by giving particulars of the total area and, subdivided accord ­ ing to vine variety and category :  the number of nursery cuttings planted ; and  the number of grafted cuttings planted, including young vine plants in soil blocks , pots or other containers. 1 . Not later than on 30 November of each year, Member States shall forward to the Commission estimates of the percentage of successful plantings by :  nursery cuttings subdivided according to category and derived from vine varieties which represent more than 10% of the sum of the numbers referred to in the first indent of Article 4 ( 1 ); Official Journal of the European Communities 573  grafted cuttings subdivided according to category and derived from vine varieties which represent more than 10% of the sum of the number referred to in the second indent of Article 4(1). 2 . The Commission shall draw up an annual report on the production of vegetative propagation material for vines in the Community based on the information supplied by Member States pursuant to Article 6. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 November 1968 . For the Commission The President Jean REY